HAZEL, District Judge.
The petition recites the arrest and imprisonment of Wilford Kennedy and Nelson Hare, tribal Indians of the Seneca Nation living on the Cattaraugus Reservation, for violation of the Conservation Law of the state of New York, in that on April 21, 1915, they were fishing with a net in Cattaraugus creek, within the boundaries of the Cattaraugus Indian reservation, in violation of section 176 of said law. The Indians were arrested by state game protectors, and arraigned before Judge William Brennan at Buffalo, whereupon a writ of habeas corpus was granted at the instance of the United States attorney to test the legality of the arrest and imprisonment. The case was ably argued before me at the Rochester term of court by A. P. Jenks, Esq., Deputy Attorney General, appearing for the state of New York, and by George P. Decker, Esq., appearing as counsel for the United States, and time for filing briefs was allowed. The Deputy Attorney General maintained that the state *691of New York had jurisdiction over tribal Indians for violations of the Conservation Law on their reservations, hut recently I have received from him an admirable opinion, based on an examination _ by him of the authorities bearing upon the disputed question of jurisdiction, in which he reaches the conclusion that the position of the United States government was right, and that the New York state Conservation Law does not apply to tribal Indians living on reservations within the territorial limits of the state. I adopt such opinion, which is filed herewith, and concur in the conclusions therein reached.
An order may be entered allowing the writ and discharging the defendants.

<§£^>For other eases see same topic & KEY-NUMBER in all Key^Numbered Digests & Indexes